Citation Nr: 0738093	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  98-16 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of dysthymic disorder, currently rated as 30 
percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977 and from November 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claim was previously before the Board and 
remanded to the RO in October 2003 and May 2005 for further 
development.  That development having been completed, the 
Board proceeds with the adjudication of the claims.


FINDING OF FACT

Dysthymic disorder is manifested by no more than occupational 
and social impairment with reduced reliability.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for dysthymic disorder have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9433 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
April 1999, prior to the enactment of the VCAA.  The Court 
acknowledged in Pelegrini v. Principi, supra, that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial agency of original jurisdiction (AOJ) 
decision, the AOJ did not err in not providing such notice.  
Rather, the veteran has the right to content complying notice 
and proper subsequent VA process.  Pelegrini, at 120.

A letter dated in March 2004 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to inform the RO of any other evidence or 
information he believed would support his claim.  The veteran 
was also informed that the evidence needed to show that his 
service-connected disability had gotten worse.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran received such notification in August 2006.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The veteran has not contended that any evidence 
relative to the issue decided herein is absent from the 
record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In reaching 
the determination, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed and that a uniform 
evaluation is warranted. 

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's dysthymia is currently rated 30 percent 
disabling under the criteria of 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9433 (2007).  Under DC 9433, a 30 percent 
evaluation is in order where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The Board notes that the Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].

By letter dated in January 1999, S. M., R.N., L.C.S.W., 
C.G.P., opined that the veteran was suffering from adjustment 
disorder with mixed anxiety and depressed mood, chronic, with 
symptoms originating in his deployment to the Persian Gulf.  
The letter notes that he had demonstrated significant 
impairment in social or occupational functioning.

On VA examination in October 1999, the examiner stated that 
the C-file had been reviewed.  The veteran complained of 
being depressed.  He stated that he had a tendency towards 
isolation and anger.  He related that he was disappointed 
with his experience during the Persian Gulf War.  The report 
of examination notes that the veteran was limited in what he 
could do because of his physical problems.  His appetite was 
reportedly good.  He said he had gained 40 pounds over the 
previous year. His sleep was good most of the time, but he 
felt fatigued during the day.  He reported depression and 
that there were days when he felt bad because of the things 
he wanted to do in his life.  He reported some anhedonia and 
diminished libido.  He denied suicidal or homicidal ideation.

The veteran reported that he had not been to a movie in 10 
years due to lack of desire.  The report of examination notes 
that the veteran reported that he had never been a big fan of 
movies.  The examiner reported that the veteran remained 
married to his wife of 24 years and had worked for the postal 
service for 14 years.  The report notes that the veteran 
spent all of his time watching television when not at work.

Mental status examination revealed that the veteran was 
mildly dysphoric.  Eye contact was limited.  The veteran was 
fully cooperative during the examination.  Speech was within 
normal limits with regard to rate and rhythm.  The 
predominant mood was one of some depression and affect was 
appropriate to content.  The veteran's thought processes and 
associations were logical and tight and no loosening of 
association was noted.  There was no confusion.  No gross 
impairment in memory was observed and the veteran was 
oriented in all spheres.  There were no complaints of 
hallucinations and no delusional material was noted.  His 
insight was generally adequate, as was his judgment.  He 
denied suicidal or homicidal ideation.  The impression was 
dysthymic disorder.  The GAF score was 58.  The examiner 
opined that the veteran's depression was only partly related 
to his service-connected injuries.

In a July 2000 private medical assessment of ability to do 
work-related activities (mental), the examiner stated that in 
relation to making occupational adjustments, due to the 
chronicity of the veteran's anxiety and pain-related 
depression, coupled with his rigid personality style, he was 
subject to intermittent exacerbations affecting his mood, 
temper, and concentration.  The report notes that his strong 
work ethic and the exceptionally high level of expectations 
he placed on his performance tended to increase his anxiety 
and tension.  The examiner reported that these qualities 
would also make him a valued employee, one who follows rules 
and functions independently, even in times of stress.  As for 
making performance adjustments, the examiner stated that the 
only time the veteran would have any difficulty in this area 
would be during high anxiety episodes, at which time his 
concentration would be compromised.  Other work-related 
activities were noted to be potentially problematic as the 
veteran might have difficulty resolving conflicts, since he 
tended to blame either himself or others.  The report notes 
that he tended to hold on to his anger and resentments and 
viewed himself as a helpless victim.

In regard to making personal-social adjustments, the examiner 
opined that the veteran's rigid personality traits suggested 
significant self-criticism and self-judgments.  In addition, 
the report notes that he had the same expectations of others 
as he had for himself and would tend to be critical and 
judgmental toward them, as well.

By letter dated in July 2000, S. M. reported that the veteran 
had struggled with mood swings and chronic pain related to 
anxiety since service.  She reported that he took daily 
medication and received psychotherapy.

On VA examination in December 2000, the examiner stated that 
the C-file had been reviewed.  The veteran complained of 
having anger and nightmares.  He stated that he had a limited 
desire to be around people, did not want to meet anyone new, 
and was uncomfortable in crowds.  He stated that he was doing 
"ok" in regard to depression, as long as he took his 
medication.  He reported that his appetite was good but that 
he had lost 10 pounds over the previous 6 months.  He stated 
that without medication, he had difficulty falling asleep, 
but generally slept through the night with medication.  The 
veteran reported that he had nightmares involving bad 
situations, to include family members dying or something bad 
happening to his daughter.  Overall, he rated his depression 
as mild.  The report notes that the veteran had no hobbies or 
other activities, and could not do many of the things he used 
to since his injuries.  The veteran stated that he 
occasionally enjoyed church services.  He reported having 
essentially no libido.  He denied suicidal ideation.  He 
reported some homicidal ideation, but denied any intent.

The veteran reported that he remained married to his wife of 
25 years but that they did not really communicate.  He 
indicated that when he would become upset, he isolated 
himself, and might drink four or five beers, but not to 
intoxication.  The report of examination notes that he 
continued to work for the postal service, and for the past 
year as a window clerk.  He reported that he had been 
threatened with being fired as a result of his physical 
problems.  He reported that when he was not working, he 
watched television or read the paper.  He indicated that he 
no longer had any friends.

Mental status examination revealed a casually groomed 
individual who was fully cooperative during the examination.  
He gave no reason to doubt the information he provided.  He 
displayed some anxiety and a considerable amount of 
dysphoria.  Eye contact was limited.  Speech was within 
normal limits with regard to rate and rhythm.  The 
predominant moods were ones of depression and anxiety, and 
affect was appropriate to content.  His thought processes and 
associations were logical and tight, and no loosening of 
associations was noted, nor any confusion.  No gross 
impairment in memory was observed and he was oriented in all 
spheres.  There were no complaints of hallucinations and no 
delusional material was noted.  His insight was adequate, as 
was his judgment.  He denied suicidal or homicidal ideation. 
The diagnosis was dysthymic disorder.  The GAF score was 50.

On VA examination in May 2004, the veteran indicated he had 
problems with anger and impatience.  He described being 
intermittently depressed.  He felt his depression varied from 
mild to moderate, and he was depressed two or three times per 
week.  He reported some anhedonia.  He reported diminished 
libido but no suicidal or homicidal ideation.  The veteran 
was married to his wife of 27 years.  When not at work, he 
spent time sleeping, watching television, and gardening.  He 
had one friend he visited on occasion.

On examination, the veteran was casually groomed.  He was 
fully cooperative and gave no reason to doubt the information 
he provided.  He displayed some dysphoria.  There was no 
significant anxiety.  Speech was within normal limits.  The 
veteran's mood was depressed, and his affect was appropriate 
to content.  His thought processes and associations were 
logical.  There was no gross impairment in memory, and the 
veteran was oriented.  No hallucinations or delusions were 
noted.  Insight and judgment were adequate.  The diagnosis 
was dysthymic disorder, and the GAF score was 53.

On VA examination in July 2005, the examiner stated that the 
C-file had been reviewed.  He veteran stated that he was 
"okay," but he continued to have problems at home.  He, his 
wife, and his daughter received private outpatient treatment 
last year.  He was not effectively communicating with his 
wife.  He had drowsiness and forgetfulness in the morning.  
Without medication, he had difficulty falling asleep.  He 
thought he was depressed but said generally he thought he was 
happy.  He reported anhedonia and diminished libido.

The veteran continued to be married to his wife and work for 
the Postal Service.  He stated that he and his wife were 
"just not clicking."  He had not been written up at work 
recently, although he reported some stress.  When not at 
work, the veteran occasionally worked in the yard and visited 
with a friend.

On examination, the veteran was casually groomed.  He was 
fully cooperative.  There was some mild dysphoria.  His 
speech was within normal limits.  The veteran's mood was 
mildly depressed, and his affect was appropriate.  His 
thought processes and associations were logical.  Memory was 
intact, and he had no hallucinations or delusions.  Insight 
and judgment were adequate.  He denied homicidal or suicidal 
ideation.  The diagnosis was dysthymic disorder, and the GAF 
score was 53.  The veteran did not report unemployment or 
lost time from work secondary to depression.  He did report 
some social isolation.  

VA outpatient treatment records dated from November 2005 to 
August 2006 indicate the veteran attended individual 
psychotherapy sessions.  He described that things were going 
well at home.  GAF scores of 45 and 51 were assigned.  In 
August 2006 he was calm and relaxed.  He denied a depressed 
mood.

In a September 2006 VA examination addendum, the examiner 
that had seen the veteran indicated that the veteran's GAF 
score of 53 was assigned due to symptoms that were moderate 
in terms of both his employment and social interactions.  He 
felt the veteran was able to function at work.  His reports 
of fatigue and lack of motivation were more characteristic of 
his functioning at home than at work.

After reviewing the totality of the evidence, the Board finds 
that an evaluation in excess of 30 percent is not warranted 
for the veteran's dysthymic disorder with depression and mood 
swings.  The evidence shows that although minor difficulties 
have been noted, on VA examination in October 1999, December 
2000, May 2004, and July 2005, the veteran's orientation, 
memory, mood, speech and cognitive abilities have 
consistently been found to be within normal limits.  His 
insight and judgment were intact.  With regard to his 
employment, he was apparently able to remain gainfully 
employed with the post office for 20 years and was still 
employed there as of the time of the July 2005 VA 
examination.

The Board notes that there is some evidence of disturbances 
of motivation and mood, and some evidence that the veteran 
has some difficulty establishing and maintaining favorable 
relationships with people.  However, the evidence regarding 
the frequency and severity of these symptoms does not show 
that they are so severe as to warrant a 50 percent rating.  
The Board notes that the veteran has been married for 29 
consecutive years to the same person.  In addition to his 
long-term marriage, he has also been employed with the postal 
service for about 20 years.  The evidence does not show that 
the veteran has such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; or impaired abstract thinking.

In reaching this decision, the Board has considered the GAF 
score in the December 2000 VA examination of 50 and the GAF 
score of 45 reported in an outpatient treatment record, both 
suggesting serious symptoms.  See Quick Reference to the 
Diagnostic Criteria from DSM IV 47-48 (American Psychiatric 
Association 1994); see also Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996).  
However, the Board notes that the findings in these 
examination reports, including findings as to the veteran's 
speech, orientation, memory, and his insight and judgment, do 
not support a conclusion that the veteran had symptoms as 
required for a 50 percent rating or higher under DC 9433.  

In regard to the GAF of 45, the document does not describe 
objective manifestations, other than the veteran's self 
report.  Although evidence, it is accorded less probative 
value.  In essence, the Board is presented with a medical 
opinion that does not provide an opportunity to explore the 
basis of that opinion.  See Cross v. Derwinski, 2 Vet. App. 
1550 (1992).  Furthermore, the Board points out that the 
veteran was given a GAF score of 58 on VA examination in 
October 1999, and more recently GAF scores of 53 in May 2004 
and July 2005, suggesting only moderate symptoms.  Id.  
Accordingly, the preponderance of the evidence is against a 
finding that a rating in excess of 30 percent at any time 
during the appeal period is warranted.  In fact, while the 
veteran was noted to be subject to intermittent exacerbations 
of depression in the July 2000 private report of examination, 
he was described as having a strong work ethic, which was 
noted to make him a valued employee.  In summary, the 
evidence shows that the veteran has, at most, occupational 
and social impairment with reduced reliability.  Accordingly, 
the Board finds that the criteria for an evaluation in excess 
of 30 percent for dysthymic disorder with depression and mood 
swings under DC 9433 have not been met.  See 38 C.F.R. § 4.7.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2007) is in order.  The evidence failed to show 
that dysthymic disorder caused marked interference with his 
employment, or required frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Similarly, there is no evidence of frequent 
hospitalizations for any disability.  We are left with the 
unmistakable conclusion that the veteran remains employed, 
has a good work record and has not required any periods of 
hospitalizations.


ORDER

An evaluation of in excess of 30 percent for dysthymic 
disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


